Citation Nr: 1639061	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for service-connected right shoulder degenerative joint disease (DJD) prior to September 16, 2010 and from November 1, 2010 to November 6, 2011.

2.  Entitlement to a rating in excess of 20 percent for service-connected right shoulder DJD from November 6, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for right shoulder DJD, rated 10 percent, from April 10, 2009.  Intervening rating decisions during the course of this appeal have granted a temporary total rating based on convalescence from September 16, 2010 to November 1, 2010 and continuing a 10 percent from that date, and increased the rating to 20 percent from November 7, 2011.  Thus, the issues on appeal have been amended to encompass consideration of "staged" ratings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that pertinent VA treatment records appear to be outstanding.  The most recent records associated with the Veteran's file are dated in May 2015, but a review of the record shows the Veteran receives regular, ongoing VA treatment for his right shoulder disability.  Any outstanding records of such treatment are constructively of record and must be secured.

In addition, it appears the most recent VA examination assessing the Veteran's right shoulder disability was conducted in February 2013.  However, a close review of that examination report shows it was clearly ordered in conjunction with a claim seeking a higher rating for the Veteran's left shoulder disability.  The examiner did not elicit from the Veteran a medical history or subjective complaints for his right shoulder, and indicated in the report that the Veteran has never had arthroscopic surgery and that imaging reports do not indicate right shoulder arthritis.  Both those statements are patently false, as his medical records (and his service-connected disability and the temporary total rating assigned) explicitly acknowledge the presence of right shoulder DJD and a history of arthroscopic intervention.  Consequently, that examination is less than adequate.  Moreover, even assuming arguendo that it was a flawless report, it is now over three years out of date.  Furthermore, the Board notes that there is an ambiguous August 2011 treatment note which indicates the Veteran's abduction was severely limited, and as an example cited his use of the shoulder girdle muscles at approximately 40 degrees of abduction.  The Board notes that this appears to relate directly to the degree of motion or function he was capable of at that time, but feels medical clarification of that notation's implications vis-à-vis range of motion would be extremely helpful in assessing the severity of his right shoulder disability during the periods on appeal.  Therefore, a contemporaneous examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA, federal (i.e., military hospital), or adequately identified private evaluations or treatment the Veteran has received for his right shoulder disability, to specifically include those dated since May 2015.

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right shoulder disability.  The entire record must be reviewed and all tests or studies deemed necessary must be conducted (specifically including range of motion and imaging studies).  The findings reported must include the results of range of motion studies (with notation of functional impairment due to subjective factors).  The examiner should specifically note active and passive ranges of motion and whether there was pain on active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should also note whether there is ankylosis of the scapulohumeral articulation (and if so, the position of ankylosis). 

In addition, the examiner should indicate whether there is other loss of the humerus head, nonunion of the humerus, fibrous union of the humerus, malunion of the humerus (and if so, whether it causes moderate or marked deformity), or recurrent dislocation (and if so, the frequency and extent of resultant guarding).  

Furthermore, the examiner should note whether there is dislocation, nonunion (and if so, whether there is loose movement), or malunion of the clavicle or scapula.

Finally, the examiner should review the Veteran's medical history, particularly an August 6, 2011 treatment note indicating the Veteran had very limited abduction with use of the shoulder girdle muscles at 40 degrees of abduction, and provide an opinion which clarifies the implications of that note insofar as the Veteran's functional capacity or range of motion is concerned.  Specifically, does that note indicate that the Veteran was then functionally limited to roughly 40 degrees of abduction?  

The examiner must include a complete rationale for all opinions provided, citing to supporting factual data and medical principles or literature, as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




